Exhibit 10.1
 
 
FORM OF STOCKHOLDERS AGREEMENT
 
This Stockholders Agreement (this “Agreement”) is made and entered into as of
[________________], 2014, by and between HomeFed Corporation, a Delaware
corporation (the “Company”), and Leucadia National Corporation, a New York
corporation (the “Stockholder”).  Except as otherwise provided herein,
capitalized terms used herein are defined in Section 8 hereof.
 
Recitals
 
A.           The Stockholder owns of record and beneficially (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) 2,474,226 shares (“Existing Shares”) of Common Stock, par value
$0.01 per share of the Company (“Common Stock”);
 
B.           Pursuant to the terms of that certain Purchase Agreement, dated as
of February 28, 2014, by and among the Company, the Stockholder and the other
Persons named therein (as the same may be amended or modified from time to time
in accordance with its terms, the “Purchase Agreement”), the Stockholder (i)
will acquire [_______] newly issued shares of Common Stock (the “New Shares”) in
exchange for  the Stockholder’s sale, transfer and assignment of the equity
interests of certain direct and indirect subsidiaries of the Stockholder and
(ii) following the Closing (defined below), will own approximately [___]% of the
issued and outstanding shares of Common Stock of the Company; and
 
C.           The execution and delivery of this Agreement is a condition to the
consummation of the transactions contemplated under the Purchase Agreement (the
“Closing”).
 
AGREEMENT
 
The parties to this Agreement, intending to be legally bound, agree as follows:
 
1. Voting Covenant.  From and after the Closing, the Stockholder hereby agrees
at any meeting of the stockholders of the Company, however called, and in any
action by written consent of the stockholders of the Company, the Stockholder
shall cause the Subject Shares (except to extent set forth in Section 2 below)
to be voted (a) in favor of an amendment to the certificate of incorporation or
bylaws of the Company that would require the Board of Directors of the Company
to include not fewer than two Independent Directors at all times, (b) in favor
of the election or re-election of Independent Directors nominated for election
by the Board of Directors or by the nominating committee of the Board of
Directors unless failure of a nominee to be elected or re-elected to the Board
of Directors would not result in the Company having fewer than two Independent
Directors following such election and (c) against any proposal or action that
would result in the Board of Directors having fewer than two Independent
Directors at all times.
 
2. Waiver of Voting Rights.  Notwithstanding anything in the Company’s
Organizational Documents to the contrary, from and after the Closing, unless
otherwise required under applicable law, the Stockholder agrees that to the
extent the Subject Shares exceed 45% of
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
the Outstanding Voting Securities, the Stockholder shall only vote or cause to
be voted that number of Subject Shares equal to the Applicable Percentage of the
Public Voting Securities outstanding on the relevant record date (with the
result rounded down to the nearest whole number of Subject Shares) on any matter
submitted to the stockholders for a vote at any meeting, however called, or by
written consent of the stockholders and any Subject Shares in excess of such
number shall be deemed non-voting shares for all intents and purposes, as fully
as if such Subject Shares were issued as non-voting shares under the Company’s
certificate of incorporation.
 
3. Stockholder Acquisition.  The Stockholder hereby agrees that during the term
of this Agreement, the Stockholder shall not directly or indirectly (including
through a “group” as defined in the Exchange Act) make, effect, initiate or
cause (a) any acquisition of beneficial ownership of any securities of the
Company (other than the New Shares) or (b) any tender offer, exchange offer,
merger, business combination, recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction involving the Company or (c) the
“solicitation” of “proxies” (as those terms are used in the proxy rules of the
Securities and Exchange Commission unless (x) the action is approved in advance
by the Board of Directors of the Company upon the recommendation of a Special
Committee of Independent Directors and (y), if the proposed transaction is
subject to Rule 13e-3 under the Exchange Act, it is conditioned upon receipt of
the affirmative vote of a majority of the Outstanding Voting Securities held by
the Disinterested Stockholders voting on such matter at a stockholders’ meeting
duly called and held for such purpose, in addition to any other vote required
under applicable law.
 
4. Change of Control.  The Stockholder hereby agrees that in the event that a
Change of Control is consummated, each holder of Subject Shares will receive the
same form and no greater amount of consideration per share for such Subject
Shares as is received by the other stockholders of the Company in respect of
their shares of Common Stock.
 
5. Representations and Warranties; Agreements. The Stockholder represents and
warrants as of the date hereof that (a) this Agreement has been duly authorized,
executed and delivered by the Stockholder and, assuming the due authorization,
execution and delivery of the Company, constitutes the valid and binding
obligation of the Stockholder, enforceable in accordance with its terms, and (b)
the Stockholder has not granted and is not a party to any proxy, voting trust or
other agreement which is inconsistent with, conflicts with or violates any
provision of this Agreement.  The Stockholder hereby agrees that it shall not,
either directly or indirectly, grant any proxy or become party to any voting
trust or other agreement which is inconsistent with, conflicts with or violates
any provision of this Agreement.
 
6. Transfers.
 
(a) No holder of Subject Shares shall sell, transfer, assign, pledge or
otherwise dispose of (whether with or without consideration and whether
voluntarily or involuntarily or by operation of law or otherwise) any interest
in such Subject Shares (a “Transfer”), except (i) in connection with a Change of
Control that results in any Person or group other than any member, or members,
of the Leucadia Group acquiring all of the issued and outstanding shares of
capital stock of the Company, (ii) to Permitted Transferees in compliance with
the provisions of Section 6(b), (iii) with the prior written consent of the
Company, (iv) a Transfer of Subject Shares held
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
by the Leucadia Group which does not result in the Subject Shares held by the
Leucadia Group to be less than 45% of the Outstanding Voting Securities or (v)
any Transfer of Subject Shares through any transaction or series of transactions
(including any dividend or distribution) which results in shareholders of
Stockholder acquiring from Stockholder at least 90% of the Subject Shares.
 
(b) The restrictions contained in Section 6(a) shall not apply with respect to
any Transfer of Subject Shares by any holder thereof to any member of the
Leucadia Group (collectively referred to herein as “Permitted
Transferees”); provided, that with respect to any such Transfer to a Permitted
Transferee (i) such restrictions shall continue to be applicable to the Subject
Shares after any such Transfer and, (ii) as a condition precedent to any such
Transfer, the transferee(s) of such Subject Shares shall execute a counterpart
signature page hereto, in a form reasonably acceptable to the Company, agreeing
to be bound by and subject to the terms of this Agreement as a holder of Subject
Shares hereunder.  Notwithstanding the foregoing, no party hereto shall avoid
the provisions of this Agreement by making one or more Transfers to one or more
Permitted Transferees and then disposing of all or any portion of such party’s
interest in any such Permitted Transferee.
 
(c) Notwithstanding any provision to the contrary herein, the Company shall not
approve or consent to any Transfer of any Subject Shares by any holder thereof
unless such Transfer shall thereafter be subject to the provisions of this
Section 6 to the extent applicable.
 
7. Legend.
 
(a) Each certificate evidencing Subject Shares and each certificate issued in
exchange for or upon the Transfer of any Subject Shares shall be stamped or
otherwise imprinted with a legend in substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO A
STOCKHOLDERS AGREEMENT, DATED AS OF [_____], 2014, AS THE SAME MAY BE AMENDED
FROM TIME TO TIME (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE
ISSUER OF SUCH SECURITIES (THE “COMPANY”)), AND BY ACCEPTING ANY INTEREST IN
SUCH SECURITIES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO
AND SHALL BECOME BOUND BY ALL OF THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT,
INCLUDING CERTAIN VOTING AND TRANSFER RESTRICTIONS SET FORTH THEREIN.”
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
(b) If any Subject Shares shall become transferable under the Act, upon written
request of the holder thereof, the Company shall issue to such holder a new
certificate evidencing such Subject Shares without the first paragraph of the
legend required by Section 7(a) endorsed thereon.  The Company may request that
the holder provide an opinion of legal counsel reasonably acceptable to it
stating that such Subject Shares are freely transferable under the Act. If any
Subject Shares cease to be subject to the restrictions on Transfer and all other
obligations set forth in this Agreement (including in connection with Section
6(a)(iv) or Section 10 hereof), the Company shall issue to each holder a new
certificate evidencing such Subject Shares without the second paragraph of the
legend required by Section 7(a) endorsed thereon.
 
8. Definitions
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
 
“Applicable Percentage” means the quotient, expressed as a percentage, obtained
by dividing nine by eleven.
 
“Change of Control” means (a) any sale or transfer (in one transaction or in a
series of transactions) of all or substantially all (as defined under Delaware
law) of the assets of the Company on a consolidated basis, (b) any direct or
indirect sale or transfer (in one transaction or in a series of transactions) of
a majority of the outstanding equity securities of the Company, as a result of
which any Person or group other than any member, or members, of the Leucadia
Group obtain direct or indirect possession of voting power (under ordinary
circumstances) to elect a majority of the Board, including by means of a
consolidation, merger or reorganization of the Company with or into any other
entity or entities as a result of which any Person or group other than any
member, or the members, of the Leucadia Group obtain direct or indirect
possession of voting power (under ordinary circumstances) to elect a majority of
the surviving entity’s governing body or (c) any transaction or series of
transactions (including any dividend or distribution) which results in
shareholders of Stockholder acquiring from Stockholder at least 90% of the
Subject Shares.
 
“Disinterested Stockholders” means the stockholders of the Company, other than
the stockholders of the Company that are members of the Leucadia.
 
“Independent Director” means a director who is not an executive officer or
employee of the Company, who would satisfy the standards for being considered an
independent director under the rules of the New York Stock Exchange and who, in
the opinion of the Board, has no relationship which would interfere with the
exercise of independent judgment in carrying out the responsibilities of a
director; provided, that it is acknowledged and agreed that an Independent
Director shall not include (a) any Person who is a director, officer or employee
of the Stockholder or any of its Affiliates (excluding the Company) or (b) any
Person who, directly or indirectly, has a material business relationship with
any member of the Leucadia Group.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
“Leucadia Group” means the Stockholder and its Affiliates and any other
stockholder of the Company who has formed a “group” with the Stockholder within
the meaning of the Exchange Act with respect to shares of Common Stock of the
Company.
 
“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of association, incorporation or
organization or limited partnership or limited liability company, and any joint
venture, limited liability company, operating or partnership agreement and other
similar documents adopted or filed in connection with the creation, formation or
organization of such Person and (b) all bylaws, voting agreements, agreements
among holders of equity interests and similar documents, instruments or
agreements, in each case, relating to the organization or governance of such
Person, in each case, as amended or supplemented.
 
“Outstanding Voting Securities” means, as of the date and time of determination,
all shares of Common Stock and other voting securities of the Company then
issued and outstanding.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Public Voting Securities” means, as of the date and time of determination, the
number of voting securities of the Company equal to the Outstanding Voting
Securities minus the Subject Shares.
 
“Subject Shares” means (a) the Existing Shares, (b) the New Shares and (c) any
other capital stock or equity securities of the Company issued or issuable
directly or indirectly with respect to the securities referred to in clause (a)
and (b) above by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise acquired of record or beneficially.  Notwithstanding
the foregoing, any Subject Shares Transferred pursuant to Section 6(a)(i),
6(a)(iv) or 6(a)(v) shall no longer be subject to the terms of this Agreement
and shall no longer be Subject Shares hereunder.
 
9. Transfers in Violation of Agreement.  Any Transfer or attempted Transfer of
any Subject Shares in violation of any provision of this Agreement shall be
void, and the Company shall not record such Transfer on its books or treat any
purported transferee of such Subject Shares as the owner of such Subject Shares
for any purpose.
 
10. Term.  This Agreement shall be effective as of the date hereof and shall
continue in effect until and shall terminate upon the earlier to occur of (i)
the consummation of a Change of Control of the Company and (ii) such time as the
Leucadia Group ceases to own at least 10% of the Outstanding Voting Securities.
 
11. Registration Rights.  Subject to the terms of this Agreement, the Subject
Shares shall have the benefit of the registration rights agreement between the
parties dated October 21, 2002 and shall be deemed “Registrable Securities”
thereunder.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
12. Amendments and Waivers.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or any holder of Subject Shares unless such
modification, amendment or waiver is approved in writing by the Company and the
holders of a majority of the outstanding Subject Shares.  Each holder of Subject
Shares agrees that any modification, amendment or waiver so approved shall be
binding on such holder of Subject Shares, whether or not such holder provided
such consent.  The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
 
13. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
14. Entire Agreement.  This Agreement and the Transaction Documents (as such
term is defined in the Purchase Agreement) contain the complete agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersede any prior understandings, agreements and representations by or
between the parties hereto (whether written or oral) which may have related to
the subject matter hereof or thereof in any way.
 
15. Successors and Assigns.  Except as otherwise expressly provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and the Stockholder and any subsequent
holders of Subject Shares and the respective successors and assigns of each of
them, so long as they hold Subject Shares.
 
16. Counterparts.  This Agreement may be executed in multiple counterparts
(including by means of facsimile signature pages), each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.
 
17. Remedies.  The parties hereto shall be entitled to enforce their rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their favor.  The parties hereto agree and acknowledge that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
that the Company and any holder of Subject Shares, in addition to other rights
and remedies existing in their favor, shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions of
this Agreement, in each case without the requirement of posting a bond or
proving actual damages.
 
18. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, mailed first class mail (postage prepaid),
sent by reputable overnight courier service (charges prepaid) or sent by fax to
the Company at the address set forth
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
below and to any other recipient at the address indicated by the Company’s
records, or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending
party.  Notices shall be deemed to have been given hereunder when delivered
personally, five (5) days after deposit in the U.S. mail, one day after deposit
with a reputable overnight courier service (charges prepaid) or upon
machine-generated acknowledgment of receipt after being transmitted by fax.  The
Company’s address is:
 
The Company:
 
HomeFed Corporation
1903 Wright Pl # 220
Carlsbad, CA 92008-6584
Attention:  Paul Borden
Fax:  (760) 918-8210
 
with a copy to:
(which shall not constitute notice to the Company)
 
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention:  Barbara Borden
Fax:  (858) 550-6420
 
Stockholder:
 
Leucadia National Corporation
520 Madison Avenue
New York, New York  10022
Attention:  General Counsel


with a copy to:
(which shall not constitute notice to the Company)
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10153
Attention:  Andrea Bernstein
Fax:  (212) 310-8007


19. Governing Law; Consent to Jurisdiction.  This Agreement will be governed and
construed in accordance with the internal laws of the State of Delaware.  Each
party hereby (a) agrees to the exclusive jurisdiction of any federal or state
court located in Wilmington, Delaware with respect to any claim or cause of
action arising under or relating to this Agreement, (b) waives any objection
based on forum non conveniens and waives any objection to venue of any such
suit, action or proceeding, (c) waives personal service of any and process upon
it, and (d) consents that all services of process be made by registered or
certified mail
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(postage prepaid, return receipt requested) directed to it at its address stated
in Section 17 and service so made will be complete when received.  Nothing in
this Section 18 will affect the rights of the parties to serve legal process in
any other manner permitted by law.
 
20. Waiver of Trial by Jury.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH
ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
21. Descriptive Headings, etc.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this
Agreement.  The use of the term “including” herein shall mean “including without
limitation.”
 
22. No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question or intent or interpretation arises, this Agreement shall be construed
as it was drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.  The parties hereto
intend that each covenant contained herein shall have independent
significance.  If any party has breached any covenant contained herein in any
respect, the fact that there exists another covenant relating to the same or
similar subject matter (regardless of the relative levels of specialty) which
the party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first covenant.
 
[Signature Page Follows]



 
8

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Agreement on the day
and year first above written.



 
Homefed Corporation
       
By:
         
Its:
         
Leucadia National Corporation
       
By:
         
Its:
 

 
 
 
 
 
 
 
 


Signature Page to Stockholders Agreement
